Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with James Jang on 4/20/22.  The application has been amended as follows: 

1.	(Currently Amended)	An artificial bait comprising: 
a split ring comprising a wire formed in a ring shape; and

wherein at least one end of [[a]] the wire of the wire,
wherein the at least one end of the wire is bent at 10[Symbol font/0xB0] or more with respect to a plane including the intermediate portion.

2.	(Currently Amended)	The artificial bait according to claim 1, wherein of the replaceable hook is attached to the split ring and is restricted in its rotational movement by the at least one end of the split ring.

3.	(Currently Amended)	The artificial bait according to claim 1, wherein the wire 

4.	(Currently Amended)	A split ring for being attached to an artificial bait and detachably replacing a hook, the split ring comprising a wire formed in a ring shape, 
wherein at least one end of [[a]] the wire  of the wire,
wherein the at least one end of the wire is bent at 10[Symbol font/0xB0] or more with respect to a plane including the intermediate portion.

5.	(Cancelled)	

6.	(Original) 	The split ring according to claim 4, wherein the wire is wound at greater than 360[Symbol font/0xB0].




Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER P ELLIS whose telephone number is (571)272-6914. The examiner can normally be reached normal business hours.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tim Collins can be reached on 571.272.6886. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTOPHER P ELLIS/Primary Examiner, Art Unit 3644